PER CURIAM.
Appellant, Robert R. Gailfoil, appeals a denial of his unemployment benefits. We reverse.
Succinctly, appellant took on a job that he was physically unable to perform. Unfortunately, he discovered this physical malady shortly after commencing employment. Regardless of the various contested facts, appellant was simply unable to physically continue at this job. Based upon this court’s recent decision in Vajda v. Florida Unemployment Appeals Comm’n, 610 So.2d 645 (Fla. 3d DCA 1992), which relies upon Herman v. Florida Dep’t of Commerce, Indus. Relations Comm’n, 323 So.2d 608 (Fla. 3d DCA 1975), we reverse and remand with directions to pay appellant’s unemployment benefits.
Reversed and remanded with directions.